Citation Nr: 0602610	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  02-20 108	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
September 1955 to 1957.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for service 
connection for bilateral hearing loss.  In August 2004, the 
Board remanded the case to the RO via the Appeals Management 
Center (AMC) for additional development and consideration of 
the evidence.  

In a September 2004 statement (VA Form 21-4138), the veteran 
indicated that he also has loud ringing in his ears (i.e. 
tinnitus).  But since this additional claim has not been 
adjudicated by the RO, much less denied and timely appealed 
to the Board, it is referred to the RO for appropriate 
development and consideration.  The Board does not currently 
have jurisdiction to consider it.  See 38 C.F.R. § 20.200 
(2005).

Unfortunately, for the reasons explained below, because still 
further development of the evidence is needed before the 
Board can make a decision, this appeal is again being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran claims he has bilateral hearing loss as a result 
of noise exposure during his military service.  
Specifically, he claims the exposure occurred when firing 90 
millimeter guns without ear protection.  Unfortunately, 
however, his service medical records (SMRs) were apparently 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC), a military records repository.  Generally, 
when a veteran's SMRs are unavailable, the VA's duty to 
assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

Further complicating the matter, the veteran was incarcerated 
when he filed this claim.  In light of this fact, in the 
August 2004 remand, the Board directed the RO to consider 
having him examined by a fee-basis audiologist or by a VA 
audiologist at the correctional facility.  Instead, however, 
the veteran elected to have his examination at the VA 
Hospital in Columbia, South Carolina.  He apparently tried to 
get approval to attend two VA examinations that were 
scheduled in September 2004 and February 2005, but his 
request was denied.  In February 2005, he stated that he was 
scheduled to be released from prison on July 1, 2005, and 
would provide an address at that time so that another VA 
examination could be scheduled.  The case was then deferred 
until July 2005.

In July 2005, an attempt was made to contact the veteran at 
his last known telephone number, but there was no answer (see 
note dated July 7, 2005).  An attempt was also made to locate 
his address, but to no avail.  This is not surprising since 
the attempt was made less than a week after he was released 
from prison and so he would have hardly had time to establish 
a new address.  

The Board cautions that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 
(1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while VA does have a duty to assist the 
veteran in the development of a claim, that duty is not 
limitless.  In the normal course of events, it is the 
veteran's burden to keep VA apprised of his whereabouts.  If 
he does not do so, there is no obligation on the VA to "turn 
up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).



That said, the Board recently obtained what appears to be the 
veteran's current address - 606 Spruce, Hartsville, SC 
29550, which incidentally is the city where he indicated he 
would be living once released from prison.  So given VA's 
heightened duty to assist him in developing his claim, the 
Board finds he should be afforded one more chance to attend a 
VA examination now that he has been released from prison.

In addition, in February 2005, the veteran indicated he had 
received treatment from Miracle Ear in Florence, South 
Carolina.  He provided an authorization and consent to 
release information to VA (VA Form 21-4142), but it does not 
appear that any attempt was made to obtain these records.  VA 
has a duty to assist him in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A(a), 38 C.F.R. 
§ 3.159(c).  So on remand, an attempt should also be made to 
obtain these records.

Accordingly, this case is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Request all private treatment records from 
Miracle Ear in Florence, South Carolina, and 
associate all received with the file.  If the 
request for records is unsuccessful, notify 
the veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2005).  

2.  Send a letter to the veteran's most 
recent address (606 Spruce, Hartsville, 
SC 29550), and ask that he verify this is 
his correct address - since his release 
from prison.

3.  If able to verify a current address 
for the veteran, schedule him for a VA 
examination - including audiometric 
testing, to determine whether he has 
bilateral hearing loss according to the 
threshold minimum requirements of 
38 C.F.R. § 3.385.  


If he does, the examiner is asked to 
indicate whether the hearing loss is at 
least as likely as not related to noise 
exposure in service in the manner 
alleged.  To facilitate making this 
determination, the entire claims file, 
including a copy of this remand, must be 
made available to the examiner designated 
to examine the veteran for a review of 
his pertinent medical history.  

4.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If it is not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

